Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-4, 6, 8-18 and 21-22 are pending in the Claim Set filed 1/25/2021.
Applicants elected Group I: 1-10, 13-16 and 18 in the reply filed on 5/15/2020 and elected species: A, the solid maraviroc composition; and for species B, the mixture of polyvinyl alcohol (PVA) as hydrophilic polymer and dioctyl sodium sulfosuccinate as surfactant. Claims 5, 7, 19 and 20 are canceled. A prior art search of Applicant’s elected species, claims 1-4, 6 and 8-10 of Group I was conducted and the species: solid maraviroc composition, was deemed free of the cited prior art. See Interview Summary filed 5/11/2022. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search will be extended to non-elected species. In this case, claims 13-16 and 18 of Group I read on the non-elected species: an aqueous dispersion. If prior art is then found that anticipates or renders obvious the non-elected species, the corresponding claim(s) will be rejected. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. The prior art search will be extended to the extent necessary to determine patentability of the non-elected claim. 
Claims 11, 12, 17, 21 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 13-16 and 18 are examined to the extent that they read on the species: an aqueous dispersion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13-15 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster et al (US 20160008281) [Foster] in view of Dorr et al (Maraviroc (UK-427,857), a Potent, Orally Bioavailable, and Selective Small-Molecule Inhibitor of Chemokine Receptor CCR5 with Broad-Spectrum Anti-Human Immunodeficiency Virus Type 1 Activity, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, p.4721, May, 2005) [Dorr].
Regarding claims 13-15 and 18,
Foster teaches an aqueous nano-dispersion comprising an antiviral drug, wherein the antiviral drug is selected from enfuviritide, ibalizumab, maraviroc and vicriviroc, all of which are fusion/entry inhibitors) [0060], a polymeric carrier, e.g., preferably polyvinyl alcohol [0076-0077], and a surfactant, generally, dialkyl sufosuccinates [0081]: in particular, sodium docusate [0088] (also known as dioctyl sodium sulfosuccinate (DOSS), or other pharmaceutically-acceptable excipients [0003]. Foster teaches that z-average diameter of the nano-disperse form of the water-insoluble antiviral drug is in the range of from 50 to 750 nm (nanometer) [0035] (one of ordinary skill in the art would understand to be nanoparticles of marviroc). Moreover, Foster teaches it is believed that there is no significant reduction of nano-particle size for the antiviral drug on dispersion of the dry solid powder form in an aqueous medium [0093]. Foster teaches the aqueous nano-dispersion may be prepared by any known method that the skilled person would deem suitable for combining a composition or a drug preparation according to the invention with an aqueous medium [0095]. Moreover, the teachings of Foster disclose a pharmaceutically-active compositions comprising an aqueous nano-dispersion comprising an antiviral drug, polyvinyl alcohol (hydrophilic polymer) and sodium docusate surfactant) for the treatment of an infection caused by a virus, wherein the antiviral drug is marviroc (Abstract; [0002-0003]; [0060]; [0037]; [0038]; [0060]; [0076-0078]; [0081]; [0091]; [0098]; See entire document).
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. BiocrafiLabs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).
The prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391F.3d1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).
Foster differs from the claims in that the document does not specifically teach that the maraviroc is the antiviral drug of choice.
However, Dorr cures the deficiency.
Dorr teaches that maraviroc is a selective CCR5 antagonist with potent anti-human immunodeficiency virus type 1 (HIV-1) activity and favorable pharmacological properties. 
Dorr teaches maraviroc provides potent antiviral activity against all CCR5-tropic HIV-1 viruses tested, including 43 primary isolates from various clades and diverse geographic origin. Maraviroc was active against 200 clinically derived HIV-1 envelope-recombinant pseudoviruses, 100 of which were derived from viruses resistant to existing drug classes. Moreover, Dorr teaches that maraviroc has no detectable in vitro cytotoxicity and is highly selective for CCR5. Studies in preclinical in vitro and in vivo models predicted maraviroc to have human pharmacokinetics consistent with once- or twice-daily dosing following oral administration (Abstract). Dorr teaches, importantly, there was no correlation between the susceptibility to maraviroc and the number of drug-associated mutations in the viruses from which the envelopes were derived, indicating that maraviroc should be effective in patients resistant to existing antiretrovirals (p.4727, right column, first paragraph). Moreover, Dorr teaches that for a compound (maraviroc) that has a novel mechanism of action, additive
interactions were observed when maraviroc was combined with most of the licensed drugs (See Table 3, p.4728), wherein moderate synergy was observed in single experiments with enfuvirtide (fusion); i.e., maraviroc and enfuvirtide are both taught by Foster to be fusion/entry inhibitors (Foster [0060]).
	Discussion Section on page 4729. Dorr teaches maraviroc is a novel small-molecule inhibitor of CCR5 with potent anti-HIV-1 activity (p.4729, left column). Dorr teaches one of the attractive properties of a new class of inhibitors is the expectation that they will be effective against HIV-1 strains regardless of the previous drug experience of the patient. Consistent with this, maraviroc is active against R5 strains from drug-naive subjects, as well as against viruses isolated from patients with experience in one or more of the preexisting classes. Encouragingly, maraviroc had potent cross-clade activity against all
CCR5-tropic HIV-1 primary isolates tested, with a less than 10-fold difference between the most- and least-susceptible clades and a less than 30-fold difference between the most- and
least-susceptible individual isolates (among more than 40 isolates tested). In particular, the two subtype G strains which we tested are within threefold of the geometric mean IC90 for all primary isolates, with the RU570 isolate falling within sixfold. This broad-spectrum activity is a desirable attribute for an anti-infective agent and may indicate that different antagonists have distinct binding patterns for CCR5, presenting the coreceptor to HIV-1 in diverse states (p.4729, right column). Furthermore, Dorr teaches, in addition to its low nanomolar antiviral (IC90) potency and broad-spectrum antiviral activity, maraviroc has a prolonged CCR5 physical and functional occupancy (left column, p.4730). Finally, Dorr teaches that maraviroc has the potential to become a safe, well-tolerated, and easily administered effective HIV-1 inhibitor with broad-spectrum anti-HIV-1 activity (p.4730, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an aqueous nano-dispersion comprising an antiviral drug, and a pharmaceutical composition thereof, comprising polyvinyl alcohol (hydrophilic polymer), and docusate (surfactant), wherein the antiviral drug is maraviroc, in view of the teachings of Foster and Door, as a whole. One of ordinary skill in the art would have recognized the benefits of using maraviroc in an aqueous nano-dispersion comprising an antiviral drug, and a pharmaceutical composition thereof, to treat viral infections, in particular, HIV, because, for at least the reason, that maraviroc provides potent anti-human immunodeficiency virus type 1 (HIV-1) activity, wherein maraviroc has demonstrated potent antiviral activity against all CCR5-tropic HIV-1 viruses tested; maraviroc should be effective in patients resistant to existing antiretrovirals; and additive interactions were observed when maraviroc was combined with most of the licensed drugs, wherein moderate synergy was observed in single experiments with enfuvirtide (fusion); wherein Dorr teaches that maraviroc has the potential to become a safe, well-tolerated, and easily administered effective HIV-1 inhibitor with broad-spectrum anti-HIV-1 activity.
	Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Foster and Dorr, as a whole.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster et al (US 20160008281) [Foster] in view of Dorr et al (Maraviroc (UK-427,857), a Potent, Orally Bioavailable, and Selective Small-Molecule Inhibitor of Chemokine Receptor CCR5 with
Broad-Spectrum Anti-Human Immunodeficiency Virus Type 1 Activity, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, p.4721, May, 2005) [Dorr] as applied to claims 13-15 and 18 above and further in view of Giardiello et al (US 20140220140, of record) [Giardiello] and Gupta et al (Systematic Approach for the formulation and Optimization of Solid Lipid Nanoparticles of Efavirenz, BioMEd Research Internatioanl, p.1, January 2017) [Gupta].
	The teachings of Foster and Dorr, as a whole, are described above.
Foster and Dorr differ from the claims in that the documents do not teach that the zeta potential as claimed.
However, Giardiello and Gupta, as a whole, cures the deficiency. 
Giardiello teaches a solid composition and an aqueous dispersion comprising nanoparticles of the anti-retroviral drug such as efavirenz. The solid composition and aqueous dispersion additionally comprise a mixture of a hydrophilic polymer, polyvinyl alcohol, and a surfactant, sodium docusate. Giardiello teaches that the nanoparticles of anti-retroviral drug have an average particle size of less than or equal to 1 micron (μm), wherein an average particle size of between 100 and 1000 nm; wherein an average particle size between 100 and 600 nm (Abstract; [0014-0020]; [0064]; [0093]; [0094]; See entire document).
Moreover, Giardiello teaches the average zeta potential of the nanoparticles of efavirenz when dispersed in an aqueous medium is between -100 and + 100 mV [0065].
	Gupta teaches nanoparticles having -21.2 mV are stable, wherein the particle size, PDI and zeta potential are very important for stability of nanoparticles (Abstract; 3. Results and Discussion, p.4; See entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the nanoparticles as taught by Foster and Dorr, to have a zeta potential between -100 and + 100 mV in view of the teachings of Giardiello and Gupta, as a whole. One of ordinary skill in the art would have been motivated to do so in order to provide stable nanoparticles for delivery for the treatment of an viral infection such as HIV in view of the Foster and Dorr, Giardiello and Gupta, as a whole.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Foster and Dorr, as a whole.
Response to Arguments
Applicants arguments filed 5/23 2022 regarding the teachings of Giardiello are persuasive. The rejection is herein withdrawn, as discussed above. A Rejection directed to the non-elected invention has been set forth above.

Conclusions
Claims 1-4, 6 and 8-10 are deemed allowable.
Claims 13-16 and 18 are rejected.
Claims 11, 12, 17, 21 and 22 remain withdrawn

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626